Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10616 Filed 11/06/20 Page 1 of 51




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN


  JANET MALAM,
                             Petitioner-Plaintiff,
  and

  QAID ALHALMI, et al.,
                                                      No. 5:20-cv-10829-JEL-APP
                             Plaintiff-Intervenors,
  - against -

  REBECCA ADDUCCI, et al.,

                             Respondent-Defendants.



  SUPPLEMENTAL BRIEF IN SUPPORT OF PETITIONER-PLAINTIFFS’
   MOTION FOR EMERGENCY RELIEF TO RESPOND TO COVID-19
                         OUTBREAK
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10617 Filed 11/06/20 Page 2 of 51




                                          TABLE OF CONTENTS



 INTRODUCTION .....................................................................................................1
 BACKGROUND AND FACTS ................................................................................3
          I.       Defendants Have Failed to Protect Detainees at Calhoun,
                   Leading to the Current Outbreak. ..........................................................3
          II.      Defendants’ New Precautions are Inadequate to Protect
                   Plaintiffs. ...............................................................................................7
                   A.       Defendants Are Failing to Protect All Class Members and Slow
                            the Spread of COVID-19. ...........................................................8
                   B.       Defendants Have Failed to Protect High Risk Detainees. ........14
 ARGUMENT ...........................................................................................................18
          I.       LEGAL FRAMEWORK .....................................................................18
          II.      RELIEF IS REQUIRED UNDER THE PUNISHMENT
                   STANDARD. ......................................................................................22
                   A.       The Nature of Plaintiffs’ Claims and the Punishment Standard.
                            ...................................................................................................22
                   B.       This Court Correctly Applied the Punishment Standard. .........25
                   C.       Continued Detention of Medically Vulnerable Immigration
                            Detainees Is Punishment. ..........................................................27
                   D.       The Conditions of Confinement for Class Members are Punitive
                            ...................................................................................................31
          III.     RELIEF IS REQUIRED UNDER ANY VERSION OF THE
                   DELIBERATE INDIFFERENCE TEST. ...........................................32
                   A.       Under the Kingsley Test, the Question is Whether Detention or
                            Detention Conditions are Objectively Unreasonable. ..............32
                   B.       Relief is Required Under the Kingsley Test..............................35
                   C.       The Results Are No Different Even if the Court Applies the
                            Subjective Component of the Deliberate Indifference Test. ....37
                   D.       Cameron and Wilson Are Not to the Contrary. ........................40
 CONCLUSION ........................................................................................................42
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10618 Filed 11/06/20 Page 3 of 51




                                      TABLE OF AUTHORITIES

                                                                                                            Page(s)
 CASES
 Alderson v. Concordia Par. Corr. Facility,
    848 F.3d 415 (5th Cir. 2017) .............................................................................. 34

 Bell v. Wolfish,
    441 U.S. 520 (1979) ............................................................................................ 23

 Bryant v. Buck,
    793 F. App’x 979 (11th Cir. 2019) ..................................................................... 34

 Cameron v. Bouchard,
   818 F. App’x 393 (6th Cir. 2020) ....................................................................... 25

 Cameron v. Bouchard,
   815 F. App’x 978 (6th Cir. 2020) .....................................................25, 40, 41, 42

 Castillo v. Barr,
   No. CV 20-00605, 2020 WL 1502864 (C.D. Cal. Mar. 27, 2020) ..................... 22

 Castro v. Cty. of Los Angeles,
   833 F.3d 1060 (9th Cir. 2016) (en banc) ............................................................ 34

 Darnell v. Pineiro,
   849 F.3d 17 (2d Cir. 2017) ................................................................................. 34

 Estelle v. Gamble,
    429 U.S. 97 (1976) .............................................................................................. 32

 In re Flint Water Cases,
     960 F.3d 303 (6th Cir. 2020) .............................................................................. 38

 Foucha v. Louisiana,
   504 U.S. 71 (1992) ........................................................................................23, 24

 Fraihat v. U.S. Immigration & Customs Enf’t,
    No. 5:19-cv-1546, Dkt. 240, slip. op. (C.D. Cal. Oct. 7, 2020) ......................... 30

 Griffith v. Franklin Cty.,
    975 F.3d 554 (6th Cir. 2020) .............................................................................. 26
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10619 Filed 11/06/20 Page 4 of 51




 Gutierrez-Lopez v. Figueroa,
   462 F. Supp. 3d 973 (D. Ariz. 2020) .................................................................. 31

 Hope v. Pelzer,
   536 U.S. 730 (2002) ............................................................................................ 39

 Hope v. Warden York Cty. Prison,
   972 F.3d 310 (3d Cir. 2020) ............................................................................... 42

 Hutto v. Finney,
   437 U.S. 678 (1978) ......................................................................................21, 22

 J.H. v. Williamson Cty.,
    951 F.3d 709 (6th Cir. 2020) .............................................................................. 23

 Kennedy v. Mendoza-Martinez,
   372 U.S. 144 (1963) ............................................................................................ 23

 Kingsley v. Hendrickson,
    576 U.S. 389 (2015) .....................................................................................passim

 Love v. Franklin Cty.,
    376 F. Supp. 3d 740 (E.D. Ky. 2019) ................................................................. 34

 Lynch v. Baxley,
    744 F.2d 1452 (11th Cir. 1984) .......................................................................... 22

 Martin v. Warren Cty.,
   799 F. App’x 329 (6th Cir. 2020) ....................................................................... 26

 Martinez-Brooks v. Easter,
   No. 3:20-cv-00569, 2020 WL 2405350 (D. Conn. May 12, 2020) .................... 30

 Miranda v. Cty. of Lake,
   900 F.3d 335 (7th Cir. 2018) .............................................................................. 34

 Rhinehart v. Scutt,
    894 F.3d 721 (6th Cir. 2018) .............................................................................. 40

 Richko v. Wayne County,
    819 F.3d 907 (6th Cir. 2016) ..................................................................32, 35, 37
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10620 Filed 11/06/20 Page 5 of 51




 Richmond v. Huq,
    885 F.3d 928 (6th Cir. 2018) ........................................................................26, 34

 Roberts v. City of Troy,
   773 F.2d 720 (6th Cir. 1985) .............................................................................. 33

 Roman v. Wolf,
   977 F.3d 935 (9th Cir. 2020) (per curiam) ...................................................21, 42

 Rosales-Garcia v. Holland,
   322 F.3d 386 (6th Cir. 2003) (en banc) .............................................................. 23

 United States v. Salerno,
   481 U.S. 739 (1987) ............................................................................................ 24

 Stearns v. Inmate Servs. Corp.,
    957 F.3d 902 (8th Cir. 2020) .............................................................................. 34

 Strain v. Regalado,
    977 F.3d 984 (10th Cir. 2020) ............................................................................ 34

 Torres v. Milusnic,
    No. CV 20-4450-CBM-PVCX, 2020 WL 4197285 (C.D. Cal. July
    14, 2020) .......................................................................................................31, 32

 Unknown Parties v. Nielsen,
   No. CV-15-00250, 2020 WL 813774 (D. Ariz. Feb. 19, 2020) ......................... 22

 Wilson v. Williams,
    961 F.3d 829 (6th Cir. 2020). ...........................................................25, 35, 40, 41

 Youngberg v. Romeo,
   457 U.S. 307 (1982) ................................................................................21, 25, 33

 Zadvydas v. Davis,
   533 U.S. 678 (2001) ......................................................................................22, 23

 OTHER AUTHORITIES
 U.S. Const. amends. V, VII ..............................................................................passim
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10621 Filed 11/06/20 Page 6 of 51




 The N.Y. Times, Covid in the U.S.: Latest Map and Case Count
   (updated Nov. 6, 2020 2:07PM),
   https://www.nytimes.com/interactive/2020/us/coronavirus-us-
   cases.html#clusters (last accessed Nov. 6, 2020) ................................................. 1

 U.S. Immigration & Customs Enforcement, ICE Guidance on
    COVID-19: ICE Detainee Statistics (updated Nov. 5, 2020
    6:15PM), https://www.ice.gov/coronavirus (last accessed Nov. 6,
    2020) ..................................................................................................................... 1
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10622 Filed 11/06/20 Page 7 of 51




                                  INTRODUCTION

        Congregate settings like the Calhoun County Correctional Facility

 (“Calhoun”) are tinderboxes for COVID-19. Of the nation’s largest outbreaks, the

 majority have occurred in jails and prisons.1 There have been over 7,000 positive

 cases in immigration detention facilities, with over 400 current cases.2 As Plaintiffs

 repeatedly predicted, that fate now plagues Calhoun, where positive cases have

 jumped by more than 40 in under two weeks. The source of the outbreak has still not

 been identified and the scope is still uncertain. What is clear, however, is that

 Defendants have not been able to provide for the reasonable safety of those detained.

        Plaintiffs seek two basic forms of relief. First, for individuals whose medical

 conditions or age puts them at a high risk, Plaintiffs seek identification and immed-

 iate release. Second, Plaintiffs seek a safer Calhoun for everyone else. As the Centers

 for Disease Control and Prevention (“CDC”) has warned, anyone can become

 seriously ill from COVID-19, not to mention also serve as vectors of the disease to

 those at highest risk. Absent proper social distancing and other protective measures,

 continued spread and continued suffering is inevitable. Reports of sick class



    1
      The N.Y. Times, Covid in the U.S.: Latest Map and Case Count (updated Nov.
 6, 2020 2:07PM), https://www.nytimes.com/interactive/2020/us/coronavirus-us-
 cases.html#clusters (last accessed Nov. 6, 2020).
    2
      U.S. Immigration & Customs Enforcement, ICE Guidance on COVID-19: ICE
 Detainee Statistics (updated Nov. 5, 2020 6:15PM),
 https://www.ice.gov/coronavirus (last accessed Nov. 6, 2020).
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10623 Filed 11/06/20 Page 8 of 51




 members have borne this out: both high risk individuals (many of whom were

 identified by Plaintiffs, not the government, see Ex. A) and others have been

 experiencing dire symptoms and the long-term impacts on their health are unknown.

       Due to the outbreak, Plaintiffs sought emergency relief for both high risk indi-

 viduals and everyone in the class. Many of the relief measures sought—a facility

 inspection, single celling, testing, PPE, and reporting—are to slow and monitor the

 outbreak. But the core of Plaintiffs’ claims remains the same as they have throughout

 the litigation: (1) high risk individuals should be immediately identified and released

 because their detention is unjustified during a pandemic; and (2) Calhoun cannot

 provide for the reasonable safety of everyone else unless the population is brought

 down to a level that allows for social distancing and other essential precautions are

 put in place. Defendants still refuse to do either—in the middle of an outbreak.

       The Court has repeatedly and correctly decided that the punishment standard

 applies. June 28, 2020 Opinion, Dkt. 127; Order Denying Defendants’ Motion to

 Amend Judgment, Dkt. 212. However, Plaintiffs would also prevail under the delib-

 erate indifference standard, which Defendants say applies. Defendants have

 completely bungled their response to the pandemic; demonstrated blatant misunder-

 standings of CDC guidelines; failed to take basic precautions; consistently refused

 to identify, protect or release high risk detainees; and somehow continued to insist—

 in the face of an outbreak—that people are safer inside Calhoun than if released.


                                           2
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10624 Filed 11/06/20 Page 9 of 51




        Throughout this litigation, Defendants have argued that there is no need for

 the Court’s intervention. Now that they have allowed an outbreak to occur and rapid-

 ly spread—the tragedy that Plaintiffs have been warning about from the start—they

 insist they have the situation under control. But the record in this case tells a different

 story and the Court should remain skeptical of Defendants’ representations when

 detainees present a contrary picture of the facts on the ground and are pleading for

 their lives. Now is not the time to step back and let Defendants off the hook simply

 because they have taken intermediate measures that they should have taken long ago,

 and that are still insufficient to protect both the Habeas Litigation Group and the

 class as a whole. Plaintiffs not only continue to meet the standard for interim bail,

 but the current conditions at Calhoun and Defendants’ failure to adequately respond

 underscore the necessity of expediting the processes for identifying high risk indivi-

 duals and considering them for release, as well as granting other emergency relief.

                            BACKGROUND AND FACTS

 I.     Defendants Have Failed to Protect Detainees at Calhoun, Leading
        to the Current Outbreak.
        It is important to understand how the current outbreak arose. As correctional

 health expert, Dr. Homer Venters, explains, many of the issues with the current

 protocols are the same or relate to problems at Calhoun that have been identified

 since April 2020, but not remedied. See Ex. C, ¶ 3.



                                             3
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10625 Filed 11/06/20 Page 10 of 51




        From the outset, Defendants have insisted that their policies sufficiently miti-

  gated the risk of COVID-19 infection amongst immigration detainees at Calhoun.

  The current outbreak has laid bare what this Court has recognized for months:

  Defendants’ policies are inadequate and have failed to protect people for whose care

  Defendants are responsible. As this Court noted, “the public health evidence on the

  record continues to demonstrate the myriad ways in which precautionary measures

  at [Calhoun] fail to sufficiently mitigate the pandemic’s risk to medically vulnerable

  detainees.” June 28, 2020, Op. & Order, Dkt. 127, PageID.4192–93. The Court

  systematically considered Defendants’ precautionary measures and found they were

  inadequate, noting that proper social distancing is “impossible”, that Defendants’

  testing regime “does not meet public health standards” as set by the Centers for

  Disease Control (CDC), and that “many of [Defendants’] measures may exist as

  policy only.” Id., PageID.4193–98. Indeed, this Court noted numerous detainee

  reports of guards failing to wear masks or gloves, frequent violations of Calhoun’s

  own quarantine policies, and a shortage of soap for detainees. Id., PageID.4198–99.

        Defendants’ failure to take adequate precautions has now resulted in a mass

  outbreak. See Dkt. 373-9, ¶¶ 9–11, 44 (describing flaws). In addition to failing to

  implement even their own inadequate measures, Defendants have either misunder-

  stood or ignored guidelines from experts and the CDC, including: refusal to

  acknowledge the importance of social distancing; over-reliance on an intake-


                                            4
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10626 Filed 11/06/20 Page 11 of 51




  quarantine process for new admissions and on a flawed screening process for staff;

  lack of comprehensive testing outside the intake process; failure to provide adequate

  PPE, among other issues. Ex. C, ¶ 3. As Dr. Venters notes, Defendants’ insufficient

  precautions to date—the failure to implement social distancing, universal mask-

  wearing and mass testing—has laid the grounds for COVID-19 to spread quickly.

  Id., ¶ 17. And now, “[b]ecause there has been an outbreak, in part due to the lack of

  adequate protections, the risks to individuals in [Calhoun] has greatly increased,” at

  the same time that it has become more difficult to manage the spread of infections.

  Id. The current conditions threaten not only high-risk individuals, but all detainees.

  Id. ¶¶ 11–13, 16. As explained below, Defendants new measures—even to the extent

  that they are actually being implemented—fail to protect Plaintiffs.

        For medically vulnerable detainees, Defendants’ inadequate precautions have

  proven particularly dangerous. ICE has insisted on detaining individuals who are at

  higher risk of serious illness or death from COVID-19 despite the well-documented

  risks they face in congregate settings. ICE also has an extremely limited view of who

  is high risk, contradicting the CDC, and failed to screen for risk factors.

        As revealed during the hearing on October 26, 2020, even as the outbreak was

  rapidly spreading, ICE failed to coordinate and communicate with Calhoun to

  identify and protect high-risk individuals; indeed, Calhoun’s medical staff only

  identified one individual as high risk. Dkt. 365, 58:4–13; Dkt. 388, PageID.10489


                                             5
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10627 Filed 11/06/20 Page 12 of 51




  (noting “[t]estimony illustrating the discrepancy between [Calhoun] and

  Defendant[s] regarding the identification of medically vulnerable detainees during

  the pendency of this case was particularly distressing.”); Dkt. 373-9, Venters Decl.

  ¶¶ 21–22 (“This lack of coordination . . . is not only disturbing, it may reflect larger

  systemic issues in terms of health care provision and oversight at the facility.”).

        At least 40 detainees and inmates have reportedly tested positive in the last

  few weeks. Ex. O, Email from J. Newby to M. Aukerman (Nov. 2, 2020). Seven are

  high risk individuals whom Defendants have conceded as members of Habeas

  Litigation Group. Id. At least an additional five infected individuals had been

  identified by Plaintiffs’ counsel as high risk. See id.; Dkt. 373-4. Notably, one of

  these individuals, Mr. Oscar Xirum-Sanchez, was brought to Defendants’ attention

  on September 9, but Defendants refused to concede he is high risk, forcing Plaintiffs

  to go through the time-consuming process of obtaining an expert declaration for an

  inclusion motion. Brennan Bollman Decl., Dkt. 373-6. In that period, Mr. Xirum-

  Sanchez contracted COVID-19 and experienced such severe symptoms that he had

  to be isolated in the medical unit. Xirum-Sanchez Decl., Dkt. 373-4. On November

  4, Defendants, without acknowledging their change in position, conceded that he is

  high risk. Ex. S, Email from J. Newby to M. Aukerman. Unfortunately for Mr.

  Xirum-Sanchez, Defendants’ near-2-month delay—during which he could have

  submitted a bail application and been released—led him to fall ill to COVID-19.


                                             6
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10628 Filed 11/06/20 Page 13 of 51




            Mr. Xirum-Sanchez’s case is symptomatic of a larger problem: Defendants’

  failure to adequately screen for and identify high risk detainees. Through the survey

  process, Plaintiffs have identified at least 25 class members whom Defendants had

  failed to identify through their screening, but who they conceded are high risk once

  Plaintiffs brought them to Defendants’ attention. Ex. A. As this Court is aware,

  Defendants failed between August 11 and September 21 to provide updated lists of

  conceded members of the group, even as Plaintiffs kept identifying new medically

  vulnerable detainees. Ex. P, Emails Between M. Aukerman and J. Newby

  (September 11–21, 2020). Although Defendants have now stipulated to providing

  weekly updates, Dkt. 299, PageID.7536, they nonetheless continue to under-identify

  high-risk detainees.3 See also infra at II.B. In addition to 25 detainees Plaintiffs have

  identified who Defendants concede are high risk, Plaintiffs had identified other high-

  risk individuals whose vulnerability Defendants did not concede. See Dkt. 374

  (listing 13 high-risk detainees whose vulnerability Defendants had not conceded).

  II.       Defendants’ New Precautions are Inadequate to Protect Plaintiffs.
            Defendants claim that they are employing new precautions to address the

  ongoing outbreak, but these measures are inadequate. Not only is it far from clear




        3
      See Second Updated Notice of Undisputed Habeas Litigation Group Members,
  Dkt. 398 at 4–5; Ex. Q, Emails Between J. Newby & D. Gardner (Oct. 8–16, 2020)
  (conceding three high risk detainees); Stip. & Order, Dkt. 227 (conceding one).
                                             7
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10629 Filed 11/06/20 Page 14 of 51




  that Defendants are implementing these protocols, as thoroughly explained by Dr.

  Venters, these measures “continue to reflect critical gaps and misunderstanding

  about COVID-19.” Ex. C ¶ 18. Despite Defendants’ delayed reporting, multiple

  COVID-19 tests have come back positive and the source of the outbreak remains

  unidentified. This much is clear: the outbreak is far from contained. Id. ¶ 20(b). The

  new protections—to the extent that they are being implemented—have failed to

  manage the spread. Calhoun was already susceptible to COVID-19 because of its

  very nature as a crowded, enclosed space where people cannot social distance and

  live with poor ventilation, facilitating airborne transmission of the coronavirus. Id.

  ¶¶ 15–16 (noting how the CDC recognizes that smaller particles carrying the virus

  can travel long distances greater than 6 feet and remain suspended in the air for

  extended periods of time, typically hours). The outbreak at Calhoun puts all class

  members now at even greater risk to infection, serious illness or death. Id. ¶ 23.

        A.     Defendants Are Failing to Protect All Class Members and Slow
               the Spread of COVID-19.
        Over eight months into the pandemic, three principles are now commonly

  recognized: first, congregate settings like ICE detention centers are inherently more

  dangerous because of the nature of COVID-19 spread and inability to social

  distance, practice strict hygiene and sanitation, Dkt. 346, PageID.8623–31; second,

  some people are at heightened risk, but the CDC recognizes that even young

  individuals without an underlying condition can get very sick or die from COVID-

                                            8
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10630 Filed 11/06/20 Page 15 of 51




  19, and the long-term side effects from even mild COVID-19 are unknown, Ex. C,

  ¶¶ 11–13;4 and, third, the CDC has recognized that immunity from COVID-19 is not

  ever-lasting and reinfection is possible. Id. ¶ 14. 5 Defendants’ response to the

  outbreak, however, ignores these basic principles. By failing to enact protocols to

  protect all detainees at Calhoun, Defendants are not only putting more individuals

  at risk of infection and potentially long-lasting consequences, they are also creating

  more vectors for spreading the disease within the facility, through detainees, inmates

  and staff. Id. ¶ 20(a). In other words, Defendants have adopted a haphazard response

  to the outbreak that still overlooks basic principles for addressing COVID-19.

         First and foremost, social distancing remains impossible at the facility. In Pod

  L, where some infected detainees are quarantined, 21 people share one room and

  bunk beds are spaced a few feet apart. Ex. G, ¶ 4(e); Ex. I, ¶¶ 12–13; Ex. J, ¶¶ 2(g)–

  (h); Ex. N, ¶¶ 2-3. The same is true in other housing units, some of which house 40

  or more people, who must be in close contact with others while waiting in line for




     4
       For example, Qiwei Li, a detainee who got COVID-19 in April 2020, is still
  suffering long-lasting consequences including trouble breathing, nausea, lung dam-
  age, and, until a few weeks ago, coughing up blood. Ex. K, Li Decl. ¶¶ 6–7.
     5
       For example, one high risk individual who was previously infected with and
  hospitalized for COVID-19, Juan Rincon, has recently retested positive for COVID-
  19. Supp. Venters Decl. ¶ 14. High risk individuals can not only face severe
  manifestations of COVID-19, they can also experience lingering or ongoing
  symptoms that manifest into new morbidities or even disability, rendering them
  more vulnerable to worse outcomes from a second COVID-19 infection. Id. ¶ 19(b).
                                             9
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10631 Filed 11/06/20 Page 16 of 51




  food, medication or phone usage, and while sleeping. Ex. K, ¶¶ 13–15; Ex. M, ¶¶

  5(a)–(c). Detainees do not wear masks when they eat together, use the phones (which

  are less than two feet apart) or sleep. Ex. M, ¶¶ 5(a)-(c); Ex. N, ¶ 5. As Dr. Venters

  noted, there are several issues with this: first, Defendants appear not to be giving

  single-celled housing to high risk individuals who have tested positive, but social

  distancing for high-risk individuals is “a routine first step to implement social

  distancing” to protect those very individuals. Ex. C, ¶ 19(g). Moreover, social

  distancing is the best way to reduce the spread of COVID-19, especially in enclosed,

  inadequately ventilated spaces like Calhoun. Id. ¶ 20(a). Because an individual can

  be exposed to COVID-19 and fall ill, acting as a vector for the disease, social

  distancing for all detainees is key to preventing the spread of COVID-19. Id.

        Defendants both continue to accept new detainees and fight against additional

  releases. Dkt. 381, PageID.10194; Ex. C, ¶¶ 20(e). Yet, as previously briefed, ICE

  has numerous ways to reduce the population level to allow for social distancing,

  including removing individuals with final orders, releasing individuals needlessly

  detained, or limiting admissions. Dkt. 381-1, PageID.20367.

        Second, Defendants continue to inadequately monitor and respond to COVID-

  19 symptoms. Medical staff still take days to respond to detainee reports of illness

  or COVID-19 symptoms. Ex. E, ¶ 4(d)–(e); Ex. G, ¶ 4(b)–(c); Ex. I, ¶¶ 4, 13; Ex. J,

  ¶¶ 2(n)–(p); Ex. N, ¶ 8. And of course, if detainees reporting symptoms are not tested


                                           10
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10632 Filed 11/06/20 Page 17 of 51




  and quarantined, they can spread the virus. Moreover, while Defendants aver that

  staff in Pod H, the epicenter of the outbreak, did not discourage detainees from

  reporting symptoms, they do not identify what, if any, steps the facility is taking to

  ensure that detainees who report symptoms receive immediate medical attention and

  testing, and are quarantined pending test results. Dkt. 382-6, Hazel Decl. ¶ 25. This

  continued failure to respond promptly to symptomatic detainees reflects exactly the

  same practices that contributed to the current outbreak. Ex. E, ¶ 4(f) (staff ignored

  reports of severe cough by detainee who is now infected). Additionally, at the onset

  of the outbreak, staff downplayed as “seasonal allergies” detainee reports that they

  were experiencing COVID-19 symptoms, Tr. 59: 3-12, and the facility has yet to

  conduct a structured review of such sick call requests—a “basic element of outbreak

  investigations.” Dkt. 373-9, Venters Decl. ¶ 11; see also Ex. C, ¶ 20(c).

        Relatedly, Defendants’ system of monitoring symptoms is also inadequate.

  Detainees in quarantine must use paper forms to submit medical requests which are

  reviewed only once a day. Dkt. 382-6, Hazel Decl. ¶ 23. This results in delays in

  responding to urgent requests. Ex. I, ¶ 15; Ex. E, ¶ 4(e). Troublingly, Calhoun

  appears to be limiting detainees’ means of reporting symptoms. Ex. F, ¶ 4

  (describing removal of “kiosk” that is detainees’ means of seeking medical

  treatment); see also Dkt. 373-15, Rincon Decl. ¶ 11 (“The staff has removed our

  Kite program, a system we had before in order to send notices to the sergeant, to the


                                           11
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10633 Filed 11/06/20 Page 18 of 51




  medical unit, or to log in any concerns.”). Detainees also report that medical screen-

  ings are cursory, and sometimes the nurse “may drop off medication at the door”

  without doing a temperature, blood pressure, or blood oxygen check. Ex. I, ¶ 17; Ex.

  N, ¶ 6. This falls short of the daily screening for vitals and COVID-19 symptoms

  that Dr. Venters explains is so critical. Ex. C, ¶¶ 19(i), 20(c). Defendants also admit

  that, during a rapidly-spreading outbreak, some housing units are not continually

  supervised by staff. Dkt. 382-6, Hazel Decl. ¶¶ 24, 25. Detainees who require urgent

  medical attention must press an emergency button and wait for an unspecified

  amount of time before they receive attention, or attempt to find a deputy to notify.

  Id. ¶ 24. As Dr. Venters notes, “ICE’s unwillingness to adopt appropriate monitoring

  procedures going forward is particularly concerning in light of the outbreak.” Ex. C,

  ¶ 20(c). Moreover, Defendants have not provided any information about increasing

  medical staffing, even though prevention and management of COVID-19 requires

  additional resources to identify those at risk and monitor all detainees for symptoms

  for testing and isolation. Id. The fact that multiple detainees have reported

  individuals with symptoms, without follow up testing or isolation, is particularly

  “disturbing.” Id. ¶ 20(d); see also Ex. D, ¶ 8; Ex. M, ¶¶ 5(f)–(h).

        Third, testing and contact-tracing protocols similarly fall short. As this Court

  has noted, Defendants’ contact-tracing procedures are cause for “serious concern.”




                                            12
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10634 Filed 11/06/20 Page 19 of 51




  Dkt. 388 PageID.10488. Contrary to CDC guidelines, Defendants are only investi-

  gating those who have had 15 minutes of constant exposure to a symptomatic

  individual rather than 15 minutes of cumulative exposure. Dkt. 365, PageID.9065,

  9067–68. See also Dkt. 373-9, Venters Decl. ¶ 15 (explaining CDC guidance). And,

  more than two weeks since the start of the outbreak, Defendants still have not been

  able to identify the source of the outbreak. Dkt. 388, PageID. 10488, n. 3.

        Defendants testing protocols are no better. After the wide spread of the out-

  break forced the facility to do universal testing, they did only one round and do not

  plan to do additional rounds, Dkt. 382-6, Hazel Decl. ¶ 10; Ex. N, ¶ 7, even though

  there should be “repeat rounds of mass testing until there are no positive tests.” Ex.

  C, ¶ 20(b); see also Dkt. 373-9, Venters Decl. ¶ 32. Moreover, detainees waiting for

  test results are not quarantined but remain in their pods, potentially infecting other

  detainees and staff. Ex. D, ¶ 6; Ex. F, ¶¶ 2, 8; Ex. I, ¶ 5; Ex. C, ¶ 20(b).

        As to the testing of staff, Defendants are also deficient. The facility is

  “attempting to procure” testing capacity to test staff every two weeks, but admit that

  they may have to resort to testing once a month. Dkt. 382-6, Hazel Decl. ¶¶ 12-13.

  This is contrary to the regular staff testing that is needed. Dkt. 373-9, Venters Decl.

  ¶ 32. Staff awaiting test results, including those who are asymptomatic and those

  who meet Defendants’ flawed contact-tracing protocols, will continue to report to

  work, exposing others to risk of infection. Cf. Dkt. 382-6, Hazel Decl. ¶ 14. See also


                                             13
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10635 Filed 11/06/20 Page 20 of 51




  Dkt. 373-9, Venters Decl. ¶ 9 (staff who are “close contacts of suspected or

  confirmed cases” should be quarantined while they await test results); Ex. C, ¶ 15.

        B.     Defendants Have Failed to Protect High Risk Detainees.
        Defendants’ precautions as to high-risk detainees are equally deficient. As an

  initial matter, Defendants have without exception resisted the release of high-risk

  detainees. Yet, high risk individuals must be prioritized for release because of the

  severe consequences they face if infected. Ex. C, ¶¶ 19(a)–(b). Defendants point to

  the fact that there have been no hospitalizations or deaths, but this both

  underestimates the ability for individuals’ symptoms to quickly exacerbate and

  ignores the long-term impact that COVID-19 can have on people with chronic health

  issues. Id. The risk of rapid deterioration and poor monitoring in the detention setting

  means that Calhoun’s medical staff and the local health infrastructure can be

  overwhelmed quickly in treating sick high-risk individuals. Id. ¶ 19(a). Moreover,

  high-risk individuals are more likely to suffer long-term consequences like new

  morbidities or disabilities if they do not receive appropriate treatment in the first

  instance. Id. ¶ 19(b). Yet, Defendants insist that the current bail process is

  sufficient—all while continuing to oppose release for each and every bail

  application. See, e.g., Dkt. 370, 375, 377, 378, 379, 385, 386, 393.

        Defendants have consistently under-identified high-risk detainees throughout

  this litigation, and offer no assurance that this pattern will change. They continue to


                                            14
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10636 Filed 11/06/20 Page 21 of 51




  inadequately screen for CDC-recognized risk factors. 6 Ex. C, ¶ 19(c). ICE’s

  screening process suffers from several flaws: (1) it does not screen for certain CDC-

  recognized risk factors, such as BMI or smoking history; (2) the chronic care report

  includes individuals that ICE does not consider high-risk (without explanation); (3)

  initial screenings appear to be conducted by non-medical staff; and (4) there is no

  review of pharmaceutical records. Dkt. 381-7, Whalen Decl. ¶¶ 4-6; Ex. C, ¶ 19(d).

         Further, Defendants continue to be dilatory in reporting of new cases to the

  Court and Plaintiffs’ counsel. For example, over the weekend, 10 detainees,

  including Gouyan Lin Castro, part of the unconceded Habeas Litigation Group,

  tested positive. See Ex. E, ¶¶ 4(a)–(f); Dkt. 373-4, 373-6, Decl. of Dr. Cara Taubman.

  Plaintiffs learned of Ms. Castro’s test results through her attorney and only after they

  raised the matter with the Court did Defendants provide an updated list of positive

  test results. Ex. O (Email from J. Newby to M. Aukerman (Nov. 2, 2020)). This

  delay in reporting is an ongoing pattern. Dkt. 373-28.

         Medical screening and care for high-risk detainees falls short of what Defend-

  ants claim they are providing. While Defendants assert that detainees are “monitored



     6
       This is vital, as CDC guidance is constantly evolving. As an example, the CDC
  now recognizes that a Body Mass Index (BMI) of 25—not 30—may place
  individuals at increased risk if they become infected. See Ex. C, ¶ 7. Thus, the
  CDC’s list of risk factors provides a helpful baseline for determining risk, but it is
  neither comprehensive nor exhaustive, and it is prudent to classify individuals as
  high risk even if they are on the margins of multiple factors. Id. ¶¶ 9–10.
                                            15
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10637 Filed 11/06/20 Page 22 of 51




  for symptoms daily,” Dkt. 381 PageID.10193, these screenings are “generalized”

  and do not include questions about COVID-19 symptoms. Dec. D, ¶ 7; Ex. F, ¶ 5.

  The failure to “proactively screen[ ] for COVID-19 symptoms” leaves many

  individuals “under the radar.” Ex. C, ¶ 19(i). Responses to requests for care are also

  delayed—and sometimes outright ignored. Ex. E, ¶ 4(e). Medical screening is

  impaired by lack of access to translation services and, contrary to ICE’s own poli-

  cies, detainees often resort to translating for each other. Ex. I, ¶ 16; Ex. L, ¶¶ 7–8;

  Ex. K, ¶ 12; Ex. F, ¶ 6; Ex. E, ¶ 4(e); see also Ex. C, ¶ 19(i). Inadequate screening

  procedures combined with lack of proper translation services is especially concern-

  ing because it limits detainees’ ability to report symptoms. Ex. C, ¶ 19(i).

        Defendants’ quarantine and testing protocols also leave high-risk individuals

  unprotected. Detainees are tested every 14 days, Dkt. 361, Hazel Decl. ¶ 8, and are

  not quarantined while they await test results. Ex. D, ¶ 6 (stating he was in “constant

  contact with Pod-mates, the guards, and the staff” in Pod M while waiting for test

  results). Dr. Venters notes that the facility is not properly implementing quarantine

  of close contacts. Ex. C, ¶ 19(e). For example, Mr. Pulido Chavez explains that,

  after two potentially infected individuals were removed from his pod, others in the

  pod who had been in contact with the infected individuals were not quarantined. Ex.

  F, ¶ 10. Alarmingly, high-risk detainees who exhibit COVID-19 symptoms are not

  immediately tested and quarantined. Ex. D, ¶ 8 (describing witnessing several


                                            16
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10638 Filed 11/06/20 Page 23 of 51




  detainees with “loss of breath,” “sore throats, and headaches” in Pod M). Further,

  these detainees are housed in Pod M, right next to Pod L where infected individuals

  are being held. This proximity raises concerns about spread to high-risk individuals,

  but Defendants have not indicated that they are taking any additional precautions.

  See Ex. C, ¶ 19(j) (describing mitigation measures the facility should take).

  Moreover, it appears that detainees who have tested positive and are ostensibly

  quarantined in Pod L are nevertheless still moving in and out of their unit to attend

  immigration court, with no apparent additional protections. Ex. G, ¶ 4(g).

        As is the case throughout Calhoun, it is impossible for detainees to social

  distance in the pods where high-risk individuals have been ostensibly provided

  accommodations. Despite being housed in single-cells, Mr. Fortin-Mayorga explains

  that detainees cannot stay six feet apart, “particularly when we are waiting for

  medication, in line for food, or receiving a check-up from the medical staff.” Ex. D,

  ¶ 5; see also Ex. F, ¶ 7. Guards also do not enforce social distancing, and sometimes

  do not adhere to it themselves. Ex. D, ¶ 5. And, as discussed above, high risk

  individuals who have tested positive, like Mr. Denis Martinez Cordero, appear not

  to have been provided single-celled housing. Ex. I, ¶¶ 13–14.

        While Defendants claim that all high-risk detainees are provided two new

  surgical masks daily, Dkt. 361, Hazel Decl. ¶ 7, detainees have reported that this

  policy is not being implemented. Ex. D, ¶ 3 (has been several days since he received


                                           17
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10639 Filed 11/06/20 Page 24 of 51




  a new mask); Ex. F, ¶ 3; Ex. L, ¶ 4; see also Ex. J, ¶ 12; Ex. K, ¶ 17. And while

  Defendants point to internal communication to enforce mask-compliance by guards,

  detainees continue to be exposed to guards who fail to properly wear masks when

  close to others. Ex. L, ¶ 6; Ex. J, ¶ 10; Hahn Decl. ¶ 5(d); see also Ex. G, ¶ 4(a).

        Finally, retaliation continues to be a threat. Detainees are afraid to

  communicate with their attorneys about the outbreak or ask questions to staff

  because they have witnessed others being placed in lockdown for doing the same.

  Ex. D, ¶ 10; Ex. G, ¶ 6; Ex. J, ¶¶ 16–17; Ex. I, ¶ 16.

                                      ARGUMENT

  I.    LEGAL FRAMEWORK
        As the Court knows, this is a hybrid case, and the present motion seeks both

  interim bail relief and preliminary injunctive relief. The Court has recognized its

  “inherent authority” to grant bail, pending final relief on the merits, “if there is a

  substantial claim of law and the existence of some circumstance making the motion

  for bail exceptional and deserving of special treatment in the interests of just-

  ice.” Aug. 4, 2020 Order, Dkt. 168, PageID.5294 (quoting Nash v. Eberlin, 437 F.3d

  519, 526 n.10 (6th Cir. 2006)). The Court has found that “the COVID-19 pandemic

  constitutes an exceptional circumstance deserving special treatment in the interests

  of justice,” id. at PageID.5294–95, and “continues to find that COVID-19 presents

  special circumstances making the bail applications exceptional,” November 2, 2020


                                            18
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10640 Filed 11/06/20 Page 25 of 51




  Order, Dkt. 388, PageID.10497. The Court has based its finding that there is a sub-

  stantial claim of law on the conditions at Calhoun at the time it granted each bail

  order, and has asked the parties to address the impact of current conditions at Cal-

  houn, namely the outbreak that has infected dozens and Defendants’ assertions that

  they will now take additional precautions. Id. PageID.10497-98.

        Motions for preliminary injunctive relief must meet a separate standard.

  “[C]ourts evaluate four factors: 1) whether the movant has a strong likelihood of

  success on the merits; 2) whether the movant would suffer irreparable injury absent

  an injunction; 3) whether granting the injunction would cause substantial harm to

  others; and 4) whether the public interest would be served by granting the

  injunction.” June 28, 2020 Order, Dkt. 127, PageID.4178 (citing Ne. Ohio Coal. For

  the Homeless and Serv. Emps. Intern. Union, Local 1199 v. Blackwell, 467 F.3d 999,

  1009 (6th Cir. 2006)). The four factors “are not prerequisites that must be met, but

  are interrelated considerations that must be balanced together,” and the “probability

  of success that must be demonstrated is inversely proportional to the amount of

  irreparable injury” that Plaintiffs will suffer absent relief. Id.

        This Court has repeatedly held that “COVID-19 poses a high risk of irreparable

  injury” to medically vulnerable detainees. Id. PageID.4236. The Court has also

  already held, with respect to the final two factors, that the government can pursue




                                              19
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10641 Filed 11/06/20 Page 26 of 51




  removal regardless of whether a noncitizen is detained, and that for high risk plaint-

  iffs “who are not a flight risk and who do not pose a danger to the community, the

  public’s interest in the enforcement of immigration laws therefore must give way to

  its interest in preserving constitutional rights and protecting public health.” Id.

  PageID.4231. Thus, with respect to the four injunction factors, the remaining quest-

  ion for high risk detainees is whether, in light of the evolving conditions at Calhoun,

  they are likely to prevail on the merits.

       The class as a whole likewise faces irreparable harm, as COVID-19 can cause

  severe illness, long-term health consequences and death even for younger and

  healthier individuals. Ex. C ¶¶ 11–12. For them too, the public interest factors weigh

  in favor of relief. Not only does the Constitution require and does the public have an

  interest in ensuring that people held in custody are reasonably safe, but the spread of

  COVID-19 within Calhoun also threatens the health and safety of correctional

  officers and the communities they go home to, and the availability of scarce hospital

  and public health resources. Id. ¶¶ 19(a), 23. Here too the remaining question is

  whether Plaintiffs are likely to prevail on the merits.

        On the merits of Plaintiffs’ due process claim, this Court previously

  recognized that multiple strands of jurisprudence come together in this case. The

  Court’s initial decisions were under the deliberate indifference framework, and its

  subsequent decisions were under the punishment standard. Dkt. 127, PageID.4206,


                                              20
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10642 Filed 11/06/20 Page 27 of 51




  4222. The Court has also recognized that “Plaintiffs are entitled to ‘conditions of

  reasonable care and safety.’” Id. PageID.4220 (quoting Youngberg v. Romeo, 457

  U.S. 307, 324 (1982)). Other courts evaluating COVID-19 detention conditions have

  described this as a “reasonable safety” standard. See Roman v. Wolf, 977 F.3d 935

  (9th Cir. 2020) (per curiam) (affirming district court’s holding that immigration

  detention center failed to provide for reasonable safety where social distancing was

  impossible, detainees had inadequate access to masks and cleaning, quarantining and

  testing protocols were insufficient, and COVID-19 outbreak occurred).

        For the reasons this Court has articulated, the punishment test is the correct

  standard. But the result would be the same and the relief requested equally justified

  under the deliberate indifference standard, which the Court has indicated that it will

  apply in the alternative, in light of Defendants’ appeal. Dkt. 388, PageID.10496.

        Finally, the Court is not writing on a blank slate. Essentially, the Court has

  asked the parties whether, as a result of Defendants’ belated adoption of basic

  precautions, “past constitutional violations [have] been remedied.” Hutto v. Finney,

  437 U.S. 678, 687 (1978). As set out above, they have not been. Moreover, as Dr.

  Venters has said, it is “deeply concern[ing] that 7 to 8 months into the COVID-19

  pandemic, ICE and the Calhoun administrators are only now considering measures

  that the CDC has long identified as critical.” Dkt. 373-9, PageID. 9634. As a result,

  he has “little confidence in the ability of Calhoun to accurately ascertain or


                                           21
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10643 Filed 11/06/20 Page 28 of 51




  effectively manage the outbreak.” Id., PageID. 9628. This Court has “given the

  [Defendants] repeated opportunities to remedy” the unconstitutional conditions, and

  should consider Defendants’ past failure to do so and “the long and unhappy history

  of the litigation” in considering what relief is necessary. Hutto, 437 U.S. at 687.

  II.       RELIEF IS REQUIRED UNDER THE PUNISHMENT STANDARD.
            A.    The Nature of Plaintiffs’ Claims and the Punishment Standard.
            Plaintiffs are not serving sentences for crimes. Nor are they being held purs-

  uant to criminal process where, amongst other procedural protections, a judge has

  individually determined there are public safety reasons for their detention pending

  trial. Rather Plaintiffs are civil detainees being held to facilitate removal, in many

  cases without even an administrative (much less judicial) determination that

  detention is necessary.7



        7
         As previously briefed, the analysis for pretrial detainees and immigration
  detainees is not necessarily the same. See Opp’n to Mot. to Amend, Dkt. 163,
  PageID.5161 n.2. Several courts have held that individuals detained pursuant to a
  civil scheme such as immigration detention “must be afforded more considerate
  treatment than even pretrial detainees, who are being criminally detained prior to
  trial.” Unknown Parties v. Nielsen, No. CV-15-00250, 2020 WL 813774, at *4 (D.
  Ariz. Feb. 19, 2020); Castillo v. Barr, No. CV 20-00605, 2020 WL 1502864, at *4
  (C.D. Cal. Mar. 27, 2020); Lynch v. Baxley, 744 F.2d 1452, 1460 (11th Cir. 1984).
  Unlike for pretrial detainees, for immigration detainees the “sole procedural
  protections” are administrative, and there is no right to counsel. Zadvydas v. Davis,
  533 U.S. 678, 691–92 (2001). Additionally, unlike in criminal pretrial detention, the
  “basic purpose” of civil immigration detention is to “assur[e] the alien’s presence at
  the moment of removal.” Id. at 699. Thus, in determining whether an individual’s
  non-punitive detention is “rationally connected to a legitimate government purpose
  and whether it is excessive in relation to that purpose,” Dkt. 127, Pg.ID 4220, 4223,
                                              22
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10644 Filed 11/06/20 Page 29 of 51




        As civil detainees, Plaintiffs “may not be punished.” Foucha v. Louisiana, 504

  U.S. 71, 80 (1992). This prohibition on punishment applies in two ways. First, it

  applies to the fact of detention itself. Civil detention is permitted only “in certain

  special and narrow nonpunitive circumstances, where a special justification . . . out-

  weighs the individual’s constitutionally protected interest in avoiding physical

  restraint.”8 Rosales-Garcia v. Holland, 322 F.3d 386, 414 (6th Cir. 2003) (en banc)

  (quoting Zadvydas, 533 U.S. at 690). Civil detention becomes impermissible

  punishment if it does not “bear[] [a] reasonable relation to the purpose for which the

  individual [was] committed,” Zadvydas, 533 U.S. at 690, or if it is “excessive in

  relation to the alternative [non-punitive] purpose” used to justify it. Kennedy v.

  Mendoza-Martinez, 372 U.S. 144, 168–69 (1963).

        Second, the conditions of confinement themselves cannot be punitive. See

  Kingsley, 135 S. Ct. at 398; Bell v. Wolfish, 441 U.S. 520, 535 & n.16 (1979). The




  the analysis for immigration detainees necessarily differs from that in the pretrial
  context. While the government also has a subsidiary interest in protecting public
  safety during immigration proceedings, the lack of procedural protections in the
  immigration system means that people are frequently detained irrespective of risk to
  the community or where public safety concerns could be addressed through readily
  available alternatives to detention.
      8
        See also Kingsley v. Hendrickson, 576 U.S. 389, 398 (2015) (pretrial detainee
  can demonstrate punishment by showing that “the challenged governmental action
  is not rationally related to a legitimate governmental objective or that it is excessive
  in relation to that purpose”); J.H. v. Williamson Cty., 951 F.3d 709, 717 (6th Cir.
  2020) (same).
                                            23
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10645 Filed 11/06/20 Page 30 of 51




  nature of confinement can determine whether the fact of confinement is punitive.

  United States v. Salerno, 481 U.S. 739, 748 (1987); Foucha, 504 U.S. at 79.

        Here, Plaintiffs seek relief under both aspects of the punishment test. Even

  though Defendants assert that they are implementing certain, limited protective

  measures against the spread of COVID-19 at Calhoun, the facts presented by the

  current outbreak make abundantly clear that the conditions of confinement—in

  which detainees, especially those who are most vulnerable, are literally in fear for

  their lives—constitute punishment. This is especially so where, as in the immigration

  context in general, alternative non-life-threatening means to detention are available

  to secure the government’s purpose of ensuring that class members can be removed

  when possible. Schriro Decl., Dkt. 44-5 ¶¶ 46–48, 53–54.

        For those at highest risk, Plaintiffs allege that there are no conditions of

  confinement at Calhoun that will allow them to be safely detained. For them, civil

  detention—while it might be reasonably related to the purpose of removal in normal

  times—is excessive during the pandemic, at least absent an individualized finding

  that the individual cannot be safely released into the community. For other detainees,

  the conditions of confinement at Calhoun are punitive absent precautions to ensure

  their reasonable safety, precautions that are still not in place.




                                             24
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10646 Filed 11/06/20 Page 31 of 51




        B.     This Court Correctly Applied the Punishment Standard.
        On June 28, 2020, this Court issued an exhaustive decision finding “claims

  challenging the conditions of confinement in civil detention are governed by the Bell

  punishment test.” Dkt. 127, PageID.4210. The Court distilled Sixth Circuit prece-

  dent to “find[] that the Fifth and Eighth Amendment protections are coextensive—

  justifying the application of a deliberate indifference test—and distinct—requiring

  a punishment standard.” Id. PageID.4208. The Court reaffirmed that decision in

  denying the government’s motion to amend judgment. Dkt. 212. Both opinions

  explain that under Youngberg, see supra, civil detainees “are entitled to more consid-

  erate treatment and conditions of confinement than criminals whose conditions of

  confinement are designed to punish.” Dkt. 127, PageID.4214–15 (internal quotation

  marks omitted). The Court found support for that holding in Kingsley v. Hendrick-

  son, 576 U.S. 389 (2015), which “explicitly rejected the use of Eighth Amendment

  precedent in evaluating Due Process claims,” and therefore distinguished Wilson v.

  Williams, 961 F.3d 829 (6th Cir. 2020). Dkt. 127, PageID.4215-16. The Court also

  distinguished the two unpublished decisions in Cameron v. Bouchard, 818 F. App’x

  393 (6th Cir. 2020), 815 F. App’x 978 (6th Cir. 2020), as they do not address the

  punishment standard, Dkt. 127, PageID.4216–17, and employ a constitutional

  shorthand to equate the Fifth and Eighth Amendment protections, when in fact the




                                           25
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10647 Filed 11/06/20 Page 32 of 51




  Eighth Amendment merely “‘establishe[s] a floor.’” Dkt. 212, PageID.6134 (quoting

  Hubbard v. Taylor, 399 F.3d 150, 165–66 (3d Cir. 2005)).

        Defendants try yet again to challenge the punishment standard, pointing to

  Griffith v. Franklin Cty., 975 F.3d 554 (6th Cir. 2020). Dkt. 381, PageID.10202 n.3.

  But all Griffith holds is that in the context of a Section 1983 claim brought by a

  pretrial detainee alleging deliberate indifference to his medical needs, something

  more than ordinary negligence is required to find a constitutional violation. 975 F.3d

  at 571 n.6. Griffith explained that pre-Kingsley Sixth Circuit jurisprudence had often

  imported the Eighth Amendment deliberate indifference framework to Due Process

  claims, but the court then explicitly declined to answer whether that framework,

  particularly its subjective component, is still valid. Id. at 570. Instead, the court held

  that the plaintiff “cannot prevail under either test,” and “reserve[d] the question for

  another day.” Id. Other Sixth Circuit decisions have cast serious doubt on whether

  that framework is still appropriate for due process cases. See, e.g., Martin v. Warren

  Cty., 799 F. App’x 329, 338 n.4 (6th Cir. 2020) (“[W]e have noted that Kingsley

  ‘calls into serious doubt’ the application of the subjective component of the

  deliberate-indifference test usually applied to pretrial detainees’ claims.” (quoting

  Richmond v. Huq, 885 F.3d 928, 938 n.3 (6th Cir. 2018))). Griffith also emphasized

  that its decision was based entirely on avoiding an unnecessary constitutional

  question. 975 F.3d at 569 n.5. Nothing in Griffith alters this Court’s analysis.


                                             26
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10648 Filed 11/06/20 Page 33 of 51




        This Court found that because Defendants have not expressed an intent to

  punish, “under Bell, the Court must determine whether Plaintiffs’ detention is ration-

  ally connected to a legitimate government purpose and whether it is excessive in

  relation to that purpose.” Dkt. 127, PageID.4220. “The Bell standard does not require

  consideration of Defendants’ subjective evaluation of Plaintiffs’ conditions of

  confinement.” Id. Plaintiffs “can prevail by providing only objective evidence” of

  the unreasonable or excessive nature of their detention and conditions of

  confinement. Id. (quoting Kingsley, 576 U.S. at 398). In short, the punishment

  standard “requir[es] only an objective showing that government action is excessive

  in relation to a legitimate governmental objective . . . .” Dkt. 212, PageID.6134. And

  by that objective standard, Plaintiffs must prevail.

        C.     Continued Detention of Medically Vulnerable Immigration
               Detainees Is Punishment.
        As this Court previously noted, Plaintiffs are not challenging the lawfulness

  of immigration detention per se, but rather contend that during the pandemic the

  detention of people who are at high risk of severe illness or death constitutes

  punishment because, among other things, it is not reasonably related to, and is

  excessive in relation to, the government’s interest in ensuring their availability for

  deportation. Dkt. 127, PageID.4223. This Court has repeatedly found that detention

  is punishment for high risk individuals who can be safely released into the

  community, because the dangers presented by continued detention make it

                                            27
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10649 Filed 11/06/20 Page 34 of 51




  “excessive in relation to the Government’s interest.” Id., PageID.4224; see also, e.g.,

  Dkt. 168, PageID.5294–95; Dkt. 346, PageID.8624, 8631.

        Defendants themselves concede that members of the Habeas Litigation Group

  are at high risk of severe illness or death if infected. Dkt. 398. As explained above,

  medically vulnerable individuals should be prioritized for release “because of the

  severe consequences they face if infected.” Ex. C ¶¶ 8, 19(a). Yet Defendants

  inexplicably argue that continued detention of medically vulnerable people during

  the pandemic is not punishment and can be done safely, Dkt. 381, despite the current

  outbreak. Defendants cannot deny, however, that at least seven conceded high risk

  individuals and five others identified by Plaintiffs, have been infected and are

  showing severe symptoms. And despite Calhoun’s extremely belated adoption of

  some additional precautions, as Dr. Venters explains, those precautions are

  insufficient. Ex. C ¶¶ 19(a)–(j). Moreover, “[b]ecause there has now been an

  outbreak, in part due to the lack of adequate precautions, the risk to individuals in

  the facility has greatly increased while the facility’s ability to prevent further spread

  has significantly decreased.” Id. ¶ 17. In short, Defendants fail to justify detention

  where high risk individuals face near-certain risk of grave infection.

        Defendants next argue that, despite the danger Habeas Litigation Group

  members face, detention is not excessive in relation to the government’s interest in

  ensuring appearances at removal proceedings and protecting the public. Dkt. 381.


                                             28
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10650 Filed 11/06/20 Page 35 of 51




  But Defendants entirely fail to explain how it is not excessive to detain those who

  present no flight or public safety risk during the pandemic.9 Defendants claim they

  are reviewing high risk individuals for release. Whalen Decl., Dkt. 381-7, Ex. 9. But

  they fail to identify a single individual actually released from Calhoun as a result of

  that process, despite several obvious candidates. See, e.g. Ex. H, Dikeh Decl. (high

  risk detainee with no criminal history released only under this Court’s order, who

  subsequently reported for removal); Dikeh Bail Application, Dkt. 283; Hilt Decl.,

  Dkt. 373-29 (describing two high risk detainees with no criminal history released

  under this Court’s orders, who subsequently reported for removal; Johanna and

  William Whernman Decls., Dkt. 98-11, 98-12; Rosello-Carrazana Reply, Dkt. 394

  (ICE refused to release medically vulnerable individual with no criminal history

  whom immigration judge found not to be a flight risk or danger and who cannot be

  removed to Cuba); Dkt. 346, PageID.8633 (granting release to Mr. Ntungane, whose

  deferral of removal was affirmed by the Board of Immigration Appeals).

         This Court has repeatedly found, after thorough review of bail applications,

  that individuals whom ICE contends are a flight risk or danger, can in fact safely be



     9
       The Court routinely weighs public safety and flight risk in the context of pretrial
  release, and knows that there is no crystal ball. This is true concerning both the
  consequences of continued detention—severe illness or death—and the
  consequences of release, which thus far has resulted in only one individual out of
  the 32 total released failing to report. The Court can manage this uncertainty through
  appropriate supervision conditions, on top of what ICE already imposes.
                                            29
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10651 Filed 11/06/20 Page 36 of 51




  released into the community. This underscores ICE’s failure to conduct a meaningful

  review. See, e.g., Martinez-Brooks v. Easter, No. 3:20-cv-00569, 2020 WL 2405350,

  at *23 (D. Conn. May 12, 2020) (“[B]y failing to make meaningful use of her home

  confinement authority, the Warden has failed to implement what appears to be the

  sole measure capable of adequately protecting vulnerable inmates[.]”).

        Defendants also argue that they are statutorily barred from releasing certain

  detainees. See Dkt. 381, PageID.10193–94. Yet Defendants are required both under

  their own COVID-19 Pandemic Response Requirements and under the injunction in

  Fraihat v. U.S. Immigration & Customs Enf’t, No. 5:19-cv-1546, Dkt. 240, slip. op.

  at 15 (C.D. Cal. Oct. 7, 2020), to consider such individuals for release. See Plaintiffs’

  Reply, Dkt. 383-1, PageID.10368-69. Defendants’ argument that they cannot release

  individuals where detention “is ordered by an immigration judge” Dkt. 381, PageID

  10205, is similarly meritless. Immigration judges are not ordering people to be

  detained; rather they are considering whether to grant bond after ICE has decided to

  detain in the first place. There is nothing restraining ICE from releasing them.

        In sum, in light of the grave dangers that medically vulnerable individuals face

  at Calhoun—dangers that have become only more acute as a result of the outbreak—

  their detention is excessive in relation to the government’s interest in removal, and

  hence punitive, unless this Court finds flight risk or danger.




                                             30
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10652 Filed 11/06/20 Page 37 of 51




        D.     The Conditions of Confinement for Class Members are Punitive
        Although Defendants tout their new precautionary measures as sufficient to

  contain the spread of COVID-19, these measures continue to reflect a fundamental

  misunderstanding about containing COVID-19. This failure to develop an adequate

  response plan places all class members in harm’s way, risking illness and death.

        First, the failure to take steps to ensure proper social distancing undermines

  “a cornerstone of reducing transmission of respiratory disease.” Torres v. Milusnic,

  No. CV 20-4450-CBM-PVCX, 2020 WL 4197285, at *15 (C.D. Cal. July 14, 2020)

  (internal quotation marks omitted). Despite Defendants’ claim that they have taken

  steps to ensure social distancing, detainees continue to report that they are currently

  housed in units with dozens of others, where they are forced to congregate while

  waiting for basic necessities and sleeping. Li Decl. ¶¶ 13-15; Hahn Decl. ¶¶ 5(a)-(c).

  Compounding this problem, Defendants have neglected to follow through with basic

  sanitation protocols. Fortin-Mayorga Decl. ¶ 5 (documenting that 19 detainees in

  Pod M must share a sink that is not regularly disinfected). While promising guard

  compliance with mask-wearing, hand sanitizer stations and increased cleanings,

  Defendants provide no evidence that those protocols are being implemented

  regularly or effectively. See Gutierrez-Lopez v. Figueroa, 462 F. Supp. 3d 973 (D.

  Ariz. 2020) (crediting petitioner’s account in the absence of evidence to contrary).




                                            31
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10653 Filed 11/06/20 Page 38 of 51




         Second, as discussed above, Defendants fail to adequately screen detainees

  for COVID-19 symptoms, or to respond when detainees report symptoms. Cordero

  Decl. ¶¶ 13 15; Castro Decl. ¶ 4.e; De Graaf Decl. ¶ 4.e; Ex. C ¶ 11. Other courts

  have found similar circumstances as evidencing an objectively unreasonable risk of

  harm. See Torres, 2020 WL 4197285, at *12–13.

         Third, the inadequacies with Defendants’ testing and tracing protocols further

  reflect the failure to control the spread of COVID-19. Defendants have still not

  identified the source of the outbreak. Dkt. 388, PageID.10488, n.3. And Defendants

  fail to isolate those with pending results, allowing for potential infections of other

  detainees and staff. Fortin-Montoya Decl. ¶ 6; Pulido Chavez Decl. ¶¶ 2, 8; Martinez

  Cordero Decl. ¶ 5. Moreover, Defendants fail to assure any testing for individuals

  who have tested positive before releasing them from quarantine, potentially leading

  to exposure while those individuals are still infectious. Ex. C ¶ 22.

  III.   RELIEF IS REQUIRED UNDER ANY VERSION OF THE
         DELIBERATE INDIFFERENCE TEST.
         A.    Under the Kingsley Test, the Question is Whether Detention or
               Detention Conditions are Objectively Unreasonable.
         The deliberate indifference standard, as developed under the Eighth Amend-

  ment, requires an objectively unreasonable risk of serious harm and subjective

  awareness of that harm. Richko v. Wayne County, 819 F.3d 907, 915 (6th Cir. 2016).

  The subjective component derives from the Eighth Amendment’s prohibition of

  “wanton” punishment. See Estelle v. Gamble, 429 U.S. 97, 104 (1976). In Farmer v.
                                            32
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10654 Filed 11/06/20 Page 39 of 51




  Brennan, for example, the Supreme Court applied a subjective standard to a

  prisoner’s failure-to-protect claim because “only the unnecessary and wanton

  infliction of pain implicates the Eighth Amendment” and so “a prison official must

  have a sufficiently culpable state of mind.” 511 U.S. 825, 834 (1994) (citations

  omitted). The Supreme Court has otherwise never applied the subjective test to a

  treatment claim in non-punitive detention, instead emphasizing that “[p]ersons who

  have been involuntarily committed are entitled to more considerate treatment and

  conditions of confinement than criminals whose conditions of confinement are

  designed to punish.” Youngberg, 457 U.S. at 321–22.

        The Sixth Circuit nevertheless previously imported the Eighth Amendment’s

  subjective component to deliberate indifference claims brought under the Due

  Process Clause in order “to avoid the anomaly of extending greater constitutional

  protection to a convict than to one awaiting trial.” Roberts v. City of Troy, 773 F.2d

  720, 723 (6th Cir. 1985). However, the Supreme Court in Kingsley v. Hendrickson

  recently clarified that claimants under the Due Process Clause “can prevail by

  providing only objective evidence that the challenged governmental action is not

  rationally related to a legitimate governmental objective or that it is excessive in

  relation to that purpose.” 576 U.S. at 400 (emphasis added).

        Kingsley’s logic is not limited to excessive force claims. Rather, the Supreme

  Court noted that “[t]he Bell Court applied this latter objective standard to evaluate a


                                            33
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10655 Filed 11/06/20 Page 40 of 51




  variety of prison conditions . . . In doing so, it did not consider the prison officials’

  subjective beliefs about the policy.” Id. at 398 (emphasis added). Although the Sixth

  Circuit has left the question open, it has acknowledged that Kingsley “calls into

  serious doubt whether [Plaintiffs] need even show that the individual defendant-

  officials were subjectively aware of [] serious medical conditions and nonetheless

  wantonly disregarded them.” Richmond, 885 F.3d at 938 n.3; see also Love v.

  Franklin Cty., 376 F. Supp. 3d 740, 746 (E.D. Ky. 2019) (applying objective test

  after concluding that the Sixth Circuit has not addressed the application of Kingsley

  to deliberate indifference claims). Three other Circuits to consider this issue post-

  Kingsley have also concluded that only an objective test applies for deliberate

  indifference claims by pretrial detainees.10 See Miranda v. Cty. of Lake, 900 F.3d

  335, 350–54 (7th Cir. 2018); Darnell v. Pineiro, 849 F.3d 17, 33–36 (2d Cir. 2017);

  Castro v. Cty. of Los Angeles, 833 F.3d 1060, 1070 (9th Cir. 2016) (en banc).




     10
        The Fifth, Eighth, and Eleventh Circuits have left the issue open. See Stearns
  v. Inmate Servs. Corp., 957 F.3d 902, 908 (8th Cir. 2020); Bryant v. Buck, 793 F.
  App’x 979, 983 n.3 (11th Cir. 2019); Alderson v. Concordia Par. Corr. Facility, 848
  F.3d 415, 420 n.4 (5th Cir. 2017). Only the Tenth Circuit has refused to extend
  Kingsley beyond the excessive force context. Strain v. Regalado, 977 F.3d 984 (10th
  Cir. 2020). The Tenth Circuit’s decision, however, ignores that Kingsley “did not
  limit its holding to ‘force’ but spoke to ‘the challenged governmental action’
  generally.” Castro, 833 F.3d at 1070 (quoting Kingsley, 576 U.S. at 398).
                                             34
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10656 Filed 11/06/20 Page 41 of 51




        B.     Relief is Required Under the Kingsley Test.
        Applying Kingsley, Plaintiffs have shown that absent the requested relief, they

  are exposed to a “substantial risk of serious harm.” Richko, 819 F.3d at 915 (citation

  omitted). Indeed, in the COVID-19 context, the Sixth Circuit has found that “the

  objective prong is easily satisfied.” Wilson v. Williams, 961 F.3d 829, 840 (6th Cir.

  2020). Such a result comports with the conclusions this Court has previously reached

  using the punishment standard, holding that detention of the Habeas Litigation

  Group is excessive in relation to any stated government interest, unless the

  individual presents a risk of flight or risk to public safety that cannot be addressed

  through appropriate release conditions. Dkt. 127, PageID.4222–30.

        Here, the facts show that Defendants remain deliberately indifferent. First, as

  discussed above, although releases are necessary to adequately protect medically

  vulnerable detainees from the grave danger of infection, severe illness and death,

  Defendants are continuing to detain them and are doing so without regard to whether

  there is any justification for detention, much less a justification that outweighs the

  danger they face. See Section II-C, supra. High risk patients who are not released

  are prone to rapid deterioration if they contract COVID-19, which can be

  exacerbated by medical isolation in detention settings. Ex. C, ¶ 19(a). As this Court

  has already observed, Calhoun also lacks the proper infrastructure to properly treat

  and address these individuals’ symptoms. See id.; see also Dkt. 127, PageID.4228


                                           35
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10657 Filed 11/06/20 Page 42 of 51




  (“By all accounts, Calhoun County may have to restructure or even rebuild its

  correctional facility to house medically vulnerable civil detainees in a manner that

  comports with the Fifth Amendment during the COVID-19 pandemic.”); Ex. C ¶

  19(j) (noting issues with high risk detainees being housed next to positive cases).

          Second, until the recent court hearing, there was no coordination between

  Defendants and Calhoun medical staff in terms of identifying or protecting medic-

  ally vulnerable detainees. Indeed, Calhoun was aware of only one such detainee as

  of October 26, 2020—a fact this Court found “particularly distressing,” see Dkt. 388,

  PageID.10489–92—despite the fact that Defendants had conceded that 15 detainees

  are high risk. 11 Even with Defendants’ belated commitment to provide weekly

  updates to Calhoun staff of individuals ICE has identified as high risk, Defendants’

  procedures for identifying members of the medically vulnerable group remain

  insufficient. Defendants refuse to recognize many CDC risk factors, including a BMI

  of 25–30 and smoking history. See Ex. C ¶¶ 19(c)–(d). The reliance only on a chronic

  care list ignores that other easily accessible records, like pharmaceutical records, are

  also necessary to screen for risk factors. Id. And Defendants still do not classify an




     11
        The number current detainees whom Defendants concede are vulnerable
  fluctuates over time as Plaintiffs alert Defendants to individuals Defendants failed
  to identify, and as detainees enter and leave Calhoun. At the time of the hearing there
  were 15 detainees and there currently are another seven such detainees. Dkt. 398.
                                            36
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10658 Filed 11/06/20 Page 43 of 51




  individual at high-risk even if they are on the margins of multiple CDC factors,

  which is contrary to common practice at many facilities. Id. ¶ 10.

        Third, Defendants’ treatment of high-risk individuals pending release determ-

  inations falls well short of what is objectively reasonable. See Ex. C ¶¶ 19(e)–(j)

  (explaining deficiencies). And that assumes those precautions are followed, which

  the evidence shows they are not. See supra. Moreover, no special protections are

  provided to individuals whose vulnerability is in dispute, e.g., Mr. Xirum-Sanchez.

        Fourth, the conditions of confinement for the class as a whole are objectively

  unreasonable. As explained by Dr. Venters, absent social distancing, universal

  periodic testing, proper quarantining for staff and detainees, and monitoring of

  symptoms for all detainees, class members cannot be reasonably safe. Ex. C, ¶¶

  20(a)–(f). See also Background, Section II, supra.

        C.     The Results Are No Different Even if the Court Applies the
               Subjective Component of the Deliberate Indifference Test.
        Even if the Court were to find that the subjective component of the deliberate

  indifference test applies, Plaintiffs would still prevail. The subjective component re-

  quires Plaintiffs “to show that (1) the official being sued subjectively perceived facts

  from which to infer a substantial risk to the prisoner, (2) the official did in fact draw

  the inference, and (3) the official then disregarded that risk.” Richko, 819 F.3d at

  915 (citations and internal quotation marks omitted). This component “may be

  demonstrated in the usual ways, including inference from circumstantial evidence.”

                                             37
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10659 Filed 11/06/20 Page 44 of 51




  Id. (citations and internal quotation marks omitted).

        In light of the damning testimony that Defendants failed to take even the most

  basic precautions—like communicating with Calhoun about high risk detainees,

  requiring masks, testing and quarantining individuals with symptoms—Defendants

  can scarcely dispute that their past conduct meets the subjective prong of the

  deliberate indifference test. But Defendants may argue that they now recognize the

  gravity of situation, and so the Court should excuse their past disregard of the risk

  COVID presents, and should trust them to be better in the future. That argument fails

  for two reasons. First, the Sixth Circuit has made clear that relief can be appropriate

  based on past deliberate indifference, even absent a showing that “defendants will

  be deliberately indifferent again in the future,” where “the past deliberate

  indifference has continuing effects.” In re Flint Water Cases, 960 F.3d 303, 334 (6th

  Cir. 2020). See also Farmer, 511 U.S. at 845 (“[T]he subjective factor, deliberate

  indifference, should be determined in light of the prison authorities’ current attitudes

  and conduct, their attitudes and conduct at the time suit is brought and persisting

  thereafter.” (citations and internal quotation marks omitted) (emphasis added)).

        Second, Defendants continue to disregard the substantial risk Plaintiffs face.

  Defendants have long understood the potential risk of serious harm to Calhoun

  detainees from exposure to COVID-19. Indeed, as of November 6, a total of 41

  detainees and five staff have tested positive recently. Detainees have reported


                                            38
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10660 Filed 11/06/20 Page 45 of 51




  symptoms such as high fevers, chills, loss of taste and appetite, constant headaches,

  and difficulty breathing. See, e.g., Xirum-Sanchez Decl., Ex. 374-9, ¶¶, 6, 9–10.

  Such harms provide further evidence from which the Court may infer the existence

  the necessary state of mind. Hope v. Pelzer, 536 U.S. 730, 738 (2002).

        For months, Defendants have known that their treatment of the medically

  vulnerable was unreasonable. Since the beginning of April, the Court has stated that

  release of vulnerable detainees was “the only reasonable response” to their serious

  risks from COVID-19. Am. Op. and Order Granting TRO, Dkt. 23, PageID.568.

  Defendants have nonetheless kept constant the detainee population and continue to

  oppose releases, even during the middle of the outbreak. Defendants have failed even

  to communicate with Calhoun about who is at high risk, and their belated promises

  to do so mean little when Defendants are not taking basic, necessary steps to screen

  and identify those at highest risk. Ex. C, ¶¶ 19(c)–(d).

        Defendants have similarly disregarded the risk to the class as a whole by

  failing to employ proper precautions. As explained, Defendants have not imple-

  mented proper social distancing protocols, failed to follow CDC testing and contact

  tracing guidelines, and refused to institute regular cleanings. See id. ¶¶ 20(a), (f).

  Detainees report that they are not screened for symptoms, and when they report

  symptoms they are not tested or isolated. Id. ¶¶ 20(b), (c). Detainees who have

  contracted COVID-19 report that they are being denied medication and blankets


                                           39
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10661 Filed 11/06/20 Page 46 of 51




  despite notifying Calhoun staff of their conditions. See, e.g., De Graaf Decl., ¶ 4.

  Such evidence amply demonstrates that Defendants have not only perceived the risks

  of COVID-19, but disregarded that risk by failing to take reasonable measures to

  abate them. See Rhinehart v. Scutt, 894 F.3d 721, 738 (6th Cir. 2018).

          D.    Cameron and Wilson Are Not to the Contrary.
          Contrary to Defendants’ assertions, Calhoun’s response falls far short of what

  the Sixth Circuit found sufficient in Wilson and Cameron. Wilson is an Eighth

  Amendment case and, as noted, the Sixth Circuit found that objective test was easily

  met because “[t]he transmissibility of the COVID-19 virus in conjunction with

  Elkton’s dormitory-style housing—which places inmates within feet of each other—

  and the medically-vulnerable subclass’s health risks, presents a substantial risk that

  petitioners at Elkton will be infected with COVID-19 and have serious health effects

  as a result, including, and up to, death.”12 961 F.3d at 840. As explained above, if

  the Court uses the Kingsley test, the objective test is similarly easily satisfied here.

          But even if adopts the Eighth Amendment deliberate indifference tests,

  Wilson and Cameron present very different facts. In both cases, the facilities took

  steps to properly isolate and quarantine those suspected of having COVID-19 or in

  contact with those who did. See Wilson, 961 F.3d at 841; Cameron, 815 F. App’x



     12
       Oddly, Cameron—which of course is unpublished—failed to follow that
  framework. Cameron, 815 F. App’x at 985.
                                             40
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10662 Filed 11/06/20 Page 47 of 51




  at 985. Here, however, detainees report that those awaiting test results are still

  allowed to interact with other detainees in their pods, guards, and Calhoun staff. See

  Fortin-Mayorga Decl. ¶ 6; see also Ex. C ¶ 20(d) (explaining that COVID-19 can

  spread from one detainee to another while results are pending). Detainees are also

  not asked to report if they are exhibiting COVID-19 symptoms and those with

  symptoms are not immediately quarantined. See id. ¶ 7; see also Ex. C ¶ 21. And,

  the facility’s attempt at contact tracing sharply diverges from the CDC’s guidelines,

  as Defendants have not even committed to isolating those who have had 15 minutes

  of cumulative exposure with a COVID-19 case. See Dkt. 373-9, ¶ 15.

        It was also important in both Wilson and Cameron that the facilities had robust

  protocols for cleaning, social distancing, and testing. See Wilson, 961 F.3d at 841;

  Cameron, 815 F. App’x at 985. Such is not the case here, as discussed above.

  Medically vulnerable detainees also report that it is not possible to social distance

  because they have to wait together for medication, for food, or to receive a checkup.

  Id. ¶ 5. Defendants only commit to testing staff and high-risk detainees once every

  two weeks, although weekly PCR testing of all detainees and staff during an

  outbreak should be done. See Dkt. 373-9, ¶¶ 31–36; Ex. C ¶¶ 19(e), 20(b), 22.

        Finally, the protections for medically vulnerable detainees and the treatment

  for those with COVID-19 sharply differ from Wilson and Cameron. Not only have

  Defendants failed to properly identify all medically vulnerable detainees to Calhoun


                                           41
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10663 Filed 11/06/20 Page 48 of 51




  medical staff, Order Regarding Mot. for Emergency Relief, Dkt. 388,

  PageID.10489–92, they discount the relevant CDC criteria, such as for BMI and

  smoking, in making such determinations and therefore under-include those who are

  a high risk, see Dkt. 373-9, ¶¶ 19–38. Defendants have also failed to commit to

  releases and facility population reductions, both of which are necessary to control

  the spread of COVID-19. See id. ¶¶ 27–30. In Cameron, for example, the jail

  proactively initiated a release program, through “which 110 inmates were released

  by Michigan state courts.” 815 F. App’x at 985. By contrast here, Defendants refuse

  to commit to any reduction of the detainee population. See Dkt. 381, at 10–11. And,

  Defendants remain disinterested in treating those detainees who have already

  contracted COVID-19. See De Graaf Decl. ¶ 4(e); Cordero Decl. ¶¶ 4, 6.13

                                     CONCLUSION
          For the reasons stated above, Plaintiffs respectfully request that their motion

  be granted.



     13
        Defendants repeatedly cite to the Third Circuit’s decision in opposing
  Plaintiffs’ motion. Hope v. Warden York Cty. Prison, 972 F.3d 310 (3d Cir. 2020).
  But, as evidenced by the variety of conclusions reached by different circuits, “each
  case must be evaluated on its specific factual record because ‘objective
  reasonableness turns on the facts and circumstances of each particular case.’”
  Roman, 977 F.3d 935, n.5 (quoting Kingsley, 576 U.S. at 397). And unlike in Hope,
  Defendants have been provided with opportunities to present evidence, and the Court
  has made specific findings. See 972 F.3d at 320–21 (critiquing the district court for
  not permitting the government to offer evidence or have an opportunity to be heard
  before ordering relief); id. at 331 (critiquing lack of “specific findings”).
                                             42
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10664 Filed 11/06/20 Page 49 of 51




  Dated: November 6, 2020

  Respectfully submitted,
   /s/ Miriam J. Aukerman
  ________________________
  Miriam J. Aukerman (P63165)               Anand V. Balakrishnan
  American Civil Liberties Union            Michael K.T. Tan
    Fund of Michigan                        Omar C. Jadwat*
  1514 Wealthy Street SE, Suite 260         ACLU Foundation Immigrants’
  Grand Rapids, MI 49506                       Rights Project
  Telephone: (616) 301-0930                 125 Broad Street, 18th Floor
  maukerman@aclumich.org                    New York, NY 10004
                                            Telephone: (212) 549-2660
  Daniel S. Korobkin (P72842)               abalakrishnan@aclu.org
  Monica C. Andrade (P81921)                mtan@aclu.org
  American Civil Liberties Union            ojadwat@aclu.org
   Fund of Michigan
  2966 Woodward Avenue                      My Khanh Ngo
  Detroit, MI 48201                         ACLU Foundation Immigrants’
  Telephone: (313) 578-6824                    Rights Project
  dkorobkin@aclumich.org                    39 Drumm Street
                                            San Francisco, CA 94111
  David C. Fathi                            Telephone: (415) 343-0770
  Eunice H. Cho                             mngo@aclu.org
  American Civil Liberties Union
   Foundation, National Prison
   Project
  915 15th Street NW, 7th Floor
  Washington, D.C. 20005
  Telephone: (202) 548-6616
  dfathi@aclu.org
  echo@aclu.org




                                       43
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10665 Filed 11/06/20 Page 50 of 51




  PAUL, WEISS, RIFKIND, WHARTON
  & GARRISON LLP

   /s/ Jeannie S. Rhee
  __________________
  Jeannie S. Rhee
  Mark F. Mendelsohn
  Rachel M. Fiorill
  Peter E. Jaffe
  Darren S. Gardner
  2001 K Street NW
  Washington, D.C. 20006-1047
  Telephone: (202) 223-7300
  Facsimile: (202) 223-7420
  jrhee@paulweiss.com
  mmendelsohn@paulweiss.com
  rfiorill@paulweiss.com
  pjaffe@paulweiss.com
  dgardner@paulweiss.com

  Jonathan M. Silberstein-Loeb
  Oleg M. Shik
  Katharine W. Gadsden
  1285 Avenue of the Americas
  New York, NY 10019-6064
  Telephone: (212) 373-3000
  Facsimile: (212) 757-3990
  jsilberstein-loeb@paulweiss.com
  oshik@paulweiss.com
  kgadsden@paulweiss.com

  Attorneys for Plaintiffs


        *Application for admission forthcoming




                                        44
Case 5:20-cv-10829-JEL-APP ECF No. 400, PageID.10666 Filed 11/06/20 Page 51 of 51




                            CERTIFICATE OF SERVICE

        I, Jeannie S. Rhee, certify that on November 6, 2020, I caused a true and

  correct copy of the foregoing document to be filed and served electronically via the

  ECF system. Notice of this filing will be sent by e-mail to all parties by operation of

  the Court’s electronic filing system. I also caused true and correct copies of the

  foregoing document as well as un-redacted copies of the declarations and exhibits

  filed therewith to be served by electronic mail on counsel for Defendants.



                                          Respectfully submitted,


                                           /s/ Jeannie S. Rhee
                                          _________________________
